DETAILED ACTION
This Office action is in reply to correspondence filed 22 June 2022 in regard to application no. 17/143,752.  Claims 1-39 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, the Examiner’s reliance on Zagarese as the basis for a rejection under 35 U.S.C. § 102(a)(2) was based on a misreading of certain claim limitations.  As we discussed in the interview on 21 June 2022, Zagarese does not teach all of the limitations emphasized by the applicant in the interview agenda.  Ting et al., Franciosa et al. and Yau et al., the other references previously cited, do not cure the deficiency, so further search and consideration were conducted.
The claims of the present invention have priority to provisional application no. 62/679,865, filed 3 June 2018.  Prior to that date, and in addition to the prior art previously made of record, Balwani (Canada Patent Publication No. 2,907,778) disclose a secure transport method [title] that provides an “encrypted authorization code”, and may involve “using a cell phone”. [0014] But this does not go as far as explicitly adding the code to the phone; further, as Balwani’s invention is directed to transporting materials, it is difficult to imagine how someone working in Zagarese’s field of secure electronic payments would be motivated to explore the material-transport art.
Smales (WIPO Publication No. 2016/164984) discloses a transaction security method [title] that discloses that “malware” was capable of sending a false verification code to a user who then “enters” the code “into [a] confirmation page displayed by [a] web browser”, resulting in a “fraudulent transaction”. [0010] One solution proposed is that “the user is required to generate the verification code manually”. [0068] But this is not the same as having a system provide a secure code, as a false code leading to a fraudulent transaction can hardly be thought of as secure, and the user’s manual entry is not the same as the process of the present invention where a system adds a secure credential to a device.
None of these, alone or combined, teach the entirety of the independent claims of the present invention, in which a system adds a secure credential to a device which is used in one of two ways depending upon a context of a request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694